FILED
                             NOT FOR PUBLICATION                            JAN 03 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NSHAN ZADELYAN; AZNIV                            No. 08-74986
ANTONYAN; RUBEN ZADELYAN;
KARAPET ZADELYAN,                                Agency Nos.     A075-609-856
                                                            A075-609-857
              Petitioners,                                  A075-609-858
                                                            A075-609-859
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 22, 2011 **
                              San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Nshan Zadelyan, his wife Azniv, and their two sons Karapet and Ruben,

natives of Armenia, petition for review of an order by the Board of Immigration

Appeals (BIA) denying their motion to reopen. We review the denial of a motion

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002). We have jurisdiction over this matter pursuant to 8 U.S.C. § 1252. The

facts of this case are known to the parties. We need not repeat them here.

         We lack jurisdiction to review the BIA’s June 29, 2006 order denying the

Zadelyans’ asylum, withholding of removal, and Convention Against Torture

claims. Petitioners failed to seek timely review; the “time limit is mandatory and

jurisdictional, and cannot be tolled.” Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.

2003).

         The BIA did not abuse its discretion in denying Petitioners’ untimely motion

to reopen. Petitioners failed to prove that either changed country conditions, see

Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004), or ineffective assistance of

counsel, see Iturribarria v. INS, 321 F.3d 889, 898 (9th Cir. 2003), should excuse

their tardiness.

         Appellants’ argument that we did not previously rule on the immigration

judge’s (IJ’s) adverse credibility decision is incorrect. We did consider and affirm

the IJ’s adverse credibility decision, and that is the law of the case. The BIA did

not err by relying on the adverse credibility decision when considering changed

country conditions because the adverse credibility decision was the law of the case

and the alleged new facts were insufficient to warrant reopening the case.


                                      Page 2 of 3
      The BIA also did not err in rejecting Karapet and Ruben’s asylum claim.

The Board correctly concluded that the twins’ nineteen-month delay in filing their

claim after turning twenty-one was not a “reasonable period.” See 8 C.F.R. §

1208.4(a)(4)(i)(C) & (ii).

      Finally, the BIA did not err in denying Petitioners’ motion to reopen on

account of their confidentiality claim concerning 8 C.F.R. § 1208.6(a). The

Zadelyans concede that they have no evidence that the Armenian government

actually uses PACER to persecute asylum seekers.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                    Page 3 of 3